 
 
STANDSTILL AGREEMENT


This Standstill Agreement (the “Agreement”), is made and entered into as of
December __, 2008, by and between SILVERBIRCH INC. (the “Lender”), an Ontario
corporation having an office at Suite 500, 150 Ferrand Drive, Toronto, Ontario
M3C 3E5, and RED MILE ENTERTAINMENT, INC., (the “Borrower”, and together with
the Lender, the “Parties”), a Delaware corporation having its chief executive
office at 223 San Anselmo Avenue, Suite #3, San Anselmo, California 94960.


BACKGROUND


WHEREAS, the Borrower is indebted to the Lender on account of a Promissory Note
dated May 7, 2008 (the “Promissory Note”), in the principal amount of $750,000,
executed and delivered by the Borrower to the Lender, and there remains owing
under the Promissory Note the principal sum of $750,000, together with accrued
interest, fees and costs; and


WHEREAS, the Promissory Note, and all other original and amended pledge, credit
and security agreements and documents related to or executed in connection with
the Promissory Note are hereinafter collectively referred to as the “Loan
Documents”; and


WHEREAS, the Lender asserts that the Borrower is in default under one or more of
the Loan Documents; and


WHEREAS, the Borrower asserts that it has various claims against the Lender
under the merger agreement between the Parties dated October 7, 2008 (the
“Merger Agreement”) and defenses under the Loan Documents; and


 WHEREAS, by virtue of the existence of such defaults, claims and defenses, the
Parties may have remedies and rights against the each other at law and in
equity; and


WHEREAS, the Parties, without any Party in any way admitting the validity of the
claims, positions or arguments advanced by any other Party, wish to enter into
this Agreement on the terms and conditions set forth herein in which both
Parties will refrain from exercising their rights or remedies.


NOW, THEREFORE, in consideration of the foregoing, the promises and covenants
set forth herein, and for good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


1.           Recitals and Definitions.     The Parties acknowledge and agree
that the recitals set forth above form an integral part of this Agreement and
are incorporated herein in all respects.





--------------------------------------------------------------------------------






2.           Standstill Period.


A.  Standstill Period.  The Parties will forbear and standstill from exercising
their respective rights and remedies against each other during the Standstill
Period. “Standstill Period” means the period starting on the date hereof and
ending on the Standstill Termination Date.  “Standstill Termination Date” means
the date which is the earlier of (i) the date of the payment of the Final
Settlement Payment (as such term is defined below), (ii) July 31, 2009, or (iii)
the date that the Lender gives written notice to the Borrower of the Lender’s
election to terminate the Standstill Period in the event of an early termination
described below.
 
B.  Early Termination.  The Lender may elect to terminate the Standstill Period
if the Borrower breaches or fails to comply with any of the terms of this
Agreement.
 
Notice of termination may be given by the Lender to the Borrower by electronic
mail (e-mail), overnight courier, mail or personal delivery to the address of
the Borrower set forth above and shall be effective (a) if sent by e-mail, on
the business day following the date the e-mail was sent, (b) if sent by
overnight courier, on the business day following delivery to a reliable
overnight courier, (c) if mailed, three business days after mailing, and (d) if
personally delivered, on delivery.
 
C.  Effect of Standstill Period Termination.  On and after the Standstill
Termination Date, the Parties may exercise any and all of their respective
rights and remedies without the requirement of any further notice or
satisfaction of any other condition; provided, however, that if the Standstill
Termination Date follows payment of the Final Settlement Payment by Borrower,
the Parties respective rights and remedies will be subject to the Mutual Release
set forth in Section 3.C below.


3.           Borrower’s Obligations; Release of Claims.


A.  Acceptance of Agreement and Confirmation of Obligations.  The Borrower will
execute and return two copies of this Agreement, together with the first
Settlement Payment Installment (as defined below) of a check in the amount of
$50,000, to the Lender, no later than the close of business on December 30,
2008.  Upon receipt of the copies and the check, the Lender will execute the
copies and return one copy to the Borrower.  The Lender’s offer to enter into
this Agreement shall expire on the close of business on December 30, 2008.
 
B.           Payment of Obligations.  The Borrower agrees to pay to the Lender
the following amounts in Canadian Dollars (“CAD”) on the following dates:
 
(1).  CAD $50,000 upon the execution of the Agreement;
 
(2).  CAD $225,000 on the earlier of (i) Borrower achieving the beta milestone
as such milestone is identified and defined in the agreement between the
Borrower and Atari, Inc. in connection with the development of the game commonly
referred to as “Heroes over Europe” (the “Atari Agreement”) and receiving the
next installment payment from Atari Inc.; and (ii) February 6, 2009;
 
 
 

--------------------------------------------------------------------------------


 
 
 
 (3).  CAD $250,000 on the earlier of (i) Borrower achieving the next
succeeding  milestone following the milestone referred to in paragraph (2) above
and receiving the applicable installment payment from Atari Inc.; and (ii) March
20, 2009; and
 
(4).   CAD $75,000 on the earlier of: (i) Borrower signing a publishing
agreement in connection with the project commonly referred to as the “Sin City
project”; and (ii) July 31, 2009.
 
Hereinafter, individually these payments shall be referred to as “Settlement
Payment Installments” and collectively, the four Settlement Payment Installments
shall be referred to as the “Final Settlement Payment.”


C.           Payment of the Final Settlement Payment; Mutual Release.  Subject
to timely payment of the Final Settlement Payment by Borrower, the Parties
automatically and without the necessity of the execution of any additional
documents, fully and forever irrevocably, unconditionally and completely
release, remise, acquit and discharge each Party and its respective heirs,
successors, assigns, representatives, subsidiaries, affiliates and divisions,
and the respective officers, directors, shareholders, agents, employees,
representatives, successors and assigns of each of the foregoing, from all
claims, liabilities and causes of action whatsoever including, without
limitation, those arising out of the Loan Documents and the Merger
Agreement.  The Parties expressly waive the provisions of California Civil Code
Section 1542, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.


 4.          No Extension of Maturity; No Waiver.  Except as expressly provided
herein, (a) the execution of this Agreement by the Lender, (b) its course of
dealing with respect to any default, or (c) any omission or delay by the Lender
in the exercise of any right or remedy shall not operate as (i) an extension of
the maturity of the Promissory Note, or (ii) a waiver of any of the Lender’s
rights or remedies under any of the Loan Documents.  Without limiting the
generality of the foregoing sentence, the Borrower confirms that the Lender has
not made any commitment or any other assurance that it will extend the term of
the Standstill Period.


5.           Conflicting Terms; No Other Modifications.  To the extent that any
of the terms and conditions of this Agreement are inconsistent with any of the
terms and conditions of the Loan Documents, the terms and conditions of this
Agreement shall prevail.  Except as otherwise provided herein, all of the terms
and conditions of the Loan Documents shall remain unaffected and in full force
and effect.
 
 

--------------------------------------------------------------------------------


 

 
This Agreement shall not be construed to: (i) impair the validity, perfection or
priority of any lien or security interest securing the Borrower’s obligations to
the Lender; (ii) waive or impair any rights, powers or remedies of the Lender
under any of the Loan Documents upon termination or expiration of the Standstill
Period; or (iii) make any loans or other extension of credit to the Borrower.


6.           Jury Trial Waiver.  The Parties hereby knowingly, voluntarily, and
intentionally waive any rights to trial by jury, which the Parties may have in
any action or proceeding, in law or in equity, in connection with, related to or
incidental to the relationship established between them in connection with this
Agreement, any of the Loan Documents, any proposed merger involving the Parties
or the transactions related thereto or hereto.  The scope of this waiver is
intended to encompass any and all disputes that may be filed in any court and
that relate to the subject matter of this Agreement, including, without
limitation, Claims, contract claims, tort claims, breach of duty claims, and all
other statutory and common law claims.  The  Borrower represents and warrants
that no representative or agent of the Lender has represented, expressly or
otherwise, that the Lender will not, in the event of litigation, seek to enforce
this right to jury trial waiver.


7.           Entire Agreement.  This Agreement contains the entire agreement
among the parties as to the subject matter hereof and there exist no oral
agreements, commitments or understandings with respect thereto.  This Agreement
may be modified only by written agreement signed by each of the parties
hereto.  The Borrower has not relied upon any representations or warranties made
by the Lender, its agents or attorneys, which are not reflected in this
Agreement.


8.           Binding Effect and Governing Law.  This Agreement shall bind and
inure to the benefit of the parties and their respective successors and assigns,
including, but not limited to, the Parties’ secured lenders. Except to the
extent that Article 9 of the Uniform Commercial Code provides for the
application of the law of any other jurisdiction, this Agreement shall be
governed by and construed, interpreted and enforced in accordance with the law
of the State of California and, to the extent applicable, the federal law of the
United States without regard to the law of any other jurisdiction.


9.           Severability.  In case any term or provision of this Agreement
shall be held to be invalid, illegal or unenforceable in whole or in part,
neither the validity of the remaining part of such provisions or terms, nor the
validity of any other provision or term of this Agreement shall be in any way
affected thereby.


10.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute one and the same
document.
 
 

--------------------------------------------------------------------------------


 
 

 
11.         No Accord and Satisfaction.     The Parties acknowledge and agree
that the execution and performance of this Agreement does not in any way release
or constitute an accord and satisfaction or novation of any of the Loan
Documents and the Loan Documents shall remain in full force and effect except as
specifically amended herein.


12.         Representations and Warranties. The Parties hereby represent and
warrant as follows:


           A.  Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Parties of this Agreement is within the Parties’
corporate powers, has been duly authorized by all necessary corporate action,
and does not


(1) contravene the Parties’ charter documents;
(2) contravene any contractual restriction, law or governmental regulation or
court
     decree or order binding on or affecting the Parties; or
(3) result in, or require the creation or imposition of, any lien on any of the
Borrower’s
     properties.


           B.  Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other person is required for the due execution,
delivery or performance by the Parties of this Agreement.
 
   C.  Validity, etc.  This Agreement constitutes the legal, valid and binding
obligation of the Parties enforceable in accordance with its terms.
 
 

 
IN WITNESS WHEREOF, the foregoing is accepted and agreed to as of the date first
above written.










[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
 
 
 

--------------------------------------------------------------------------------


 
 

 
                      RED MILE ENTERTAINMENT, INC.




By:        /s/        Chester
Aldridge                                                           



Name: __Chester Aldridge____________________




Title:_____________________________________




SILVERBIRCH INC.






By:        /s/      Graham
Lowman                                                     




Name: __Graham Lowman                




Title:_____________________________________
 
 
 
 